FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJune 2014 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii AstraZeneca PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights Yes An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached No An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments No An event changing the breakdown of voting rights No Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii Invesco Limited 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached:v 17 April 2014 6. Date on which issuer notified: 17 June 2014 7. Threshold(s) that is/are crossed or reached:vi, vii 5% 8. Notified details: A: Voting rights attached to sharesviii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Directxi Indirectxii Direct Indirect Ordinary Shares 4.99% GB0009895292 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration datexiii Exercise/ Conversion Periodxiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instrumentsxv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration datexvii Exercise/ Conversion periodxviii Number of voting rights instrument refers to % of voting rightsxix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 4.99% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable:xxi Invesco Advisers Inc. - 182,047 Invesco Asset Management Japan - 75,034 Invesco Asset Management Limited - 16,790,150 Invesco Asset Management S.A (France) - 76,196 Invesco PowerShares Capital Management LLC - 158,278 Invesco GT Management Ltd - 39,146 Invesco Hong Kong Limited - 1,155 Invesco Fund Managers Limited - 45,006,926 Invesco Asset Management Limited GmbH - 667,087 Van Kampen Asset Management - 37,742 Proxy Voting: 10. Name of the proxy holder: Invesco Limited 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: 14. Contact name: Sam Edwards 15. Contact telephone number: 01491 416381 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:18June 2014 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
